Citation Nr: 1739894	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-17 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral acquired pes cavus with right foot plantar fasciitis, previously rated as chronic right foot strain.

2.  Entitlement to a compensable initial rating for right foot pes planus.

3.  Entitlement to a compensable rating for painful appendectomy scar prior to January 4, 2017 and in excess of 10 percent from January 4, 2017.

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for malaria.

6.  Entitlement to service connection for upper back problems.  

7.  Entitlement to service connection for scars/blemishes all over body, claimed as due to exposure to herbicide agents.  

8.  Entitlement to service connection for peeling of skin bilateral hands/fingers.

9.  Entitlement to service connection for respiratory disability/pneumonia.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral spondylosis L-5 with spondylolisthesis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision and a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Under the provisions of 38 C.F.R. § 20.1304, an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which he or she may submit a request for a change in representation.  38 C.F.R. § 20.1304 (a) (2016).  Within 90 days from the April 2017 letter notifying the Veteran of the certification of the appeal to the Board, on June 28, 2017, a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, was received by VA, noting that representation was revoked, but also included a signature from a Veterans Service Officer, W. B.  In July 10, 2017, another VA Form 21-22 was received, designating Colorado Division of Veterans Affairs as his representative, and specifically noted the representative of Colorado Division of Veterans Affairs as W. B., the aforementioned Veterans Service Officer.  While the July 10, 2017 form was not received within the 90-day period, the June 28, 2017 form was received within the 90-day period, indicating a change in representation.  Therefore, the Board recognizes Colorado Division of Veterans Affairs as the Veteran's representative.

A January 2017 rating decision, in pertinent part, assigned a 10 percent rating to the painful appendectomy scar effective January 4, 2017.  Staged ratings were created and the issue on appeal has been recharacterized as shown on the title page of this decision.  In addition, the January 2017 rating decision revised the description of the service-connected right foot strain to bilateral acquired pes cavus with right foot plantar fasciitis and the issue on appeal has been recharacterized as shown on the title page of this decision.  

The issues of entitlement to service connection for a respiratory disability and whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral spondylosis L-5 with spondylolisthesis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2017 written correspondence, the Veteran requested that his appeal be cancelled.  





CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to an initial rating in excess of 10 percent for bilateral acquired pes cavus with right foot plantar fasciitis, previously rated as chronic right foot strain, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for the withdrawal of the issue of entitlement to a compensable initial rating for right foot pes planus are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for the withdrawal of the issue of entitlement to a compensable rating for painful appendectomy scar prior to January 4, 2017 and in excess of 10 percent from January 4, 2017 are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

4.  The criteria for the withdrawal of the issue of entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

5.  The criteria for the withdrawal of the issue of entitlement to service connection for malaria are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

6.  The criteria for the withdrawal of the issue of entitlement to service connection for upper back problems are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

7.   The criteria for the withdrawal of the issue of entitlement to service connection for scars/blemishes all over body, claimed as due to exposure to herbicide agents are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

8.  The criteria for the withdrawal of the issue of entitlement to service connection for peeling of skin bilateral hands/fingers are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204 (a).

Following certification of the appeals to the Board, in March 2017 written correspondence signed by the Veteran, he requested that his appeal be cancelled.  There remain no allegations of errors of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issues of entitlement to an initial rating in excess of 10 percent for bilateral acquired pes cavus with right foot plantar fasciitis, previously rated as chronic right foot strain, entitlement to a compensable initial rating for right foot pes planus, entitlement to a compensable rating for painful appendectomy scar prior to January 4, 2017 and in excess of 10 percent from January 4, 2017, entitlement to service connection for bilateral hearing loss, entitlement to service connection for malaria, entitlement to service connection for upper back problems, entitlement to service connection for scars/blemishes all over body, claimed as due to exposure to herbicide agents, and entitlement to service connection for peeling of skin bilateral hands/fingers, they are dismissed.








ORDER

The appeal for an initial rating in excess of 10 percent for bilateral acquired pes cavus with right foot plantar fasciitis, previously rated as chronic right foot strain is dismissed.

The appeal for a compensable initial rating for right foot pes planus is dismissed.

The appeal for a compensable rating for appendectomy scar prior to January 4, 2017 and in excess of 10 percent from January 4, 2017 is dismissed.

The appeal for service connection for bilateral hearing loss is dismissed.  

The appeal for service connection for malaria is dismissed.

The appeal for service connection for upper back problems is dismissed.  

The appeal for service connection for scars/blemishes all over body, claimed as due to exposure to herbicide agents is dismissed.  

The appeal for service connection for peeling of skin bilateral hands/fingers is dismissed.


REMAND

A March 2010 rating decision denied the issues of entitlement to service connection for respiratory disability/pneumonia and whether new and material evidence had been received to reopen a claim of entitlement to service connection for bilateral spondylosis L-5 with spondylolisthesis.  In June 2010, VA received a timely notice of disagreement concerning the issues.  A Statement of the Case (SOC) has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand the issues for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case pursuant to a June 2010 notice of disagreement with a March 2010 rating decision denial of entitlement to service connection for respiratory disability/pneumonia and denial of a claim to reopen a claim of entitlement to service connection for bilateral spondylosis L-5 with spondylolisthesis.  Notify the Veteran that to vest the Board with jurisdiction over the issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


